UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6253


NILES HARRISON,

                  Plaintiff – Appellant,

          v.

MAJOR SPRINKLE; PINELLAS COUNTY JAIL FLORIDA; CENTRAL STATE
MENTAL HOSPITAL, Petersburg, VA; HAMPTON CITY JAIL, VA;
NORFOLK   CITY   JAIL;   EASTERN  STATE   MENTAL   HOSPITAL
WILLIAMSBURG, VA; HAMPTON ROADS REGIONAL JAIL; RAY CHERRY,
Superintendant; M. POLLARD, Assistant Superintendent; MAJOR
TAYLOR; SARGEANT BHAGIRATH,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:10-cv-00046-RBS-FBS)


Submitted:   June 17, 2010                       Decided:   June 25, 2010


Before MOTZ and      KING,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Niles Harrison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Niles    Harrison      appeals      the   district    court’s     order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).        We have reviewed the record and find that

this appeal is frivolous.             Accordingly, we dismiss the appeal

for the reasons stated by the district court.                Harrison v. Major

Sprinkle, No. 2:10-cv-00046-RBS-FBS (E.D. Va. Feb. 4, 2010).                    We

deny Harrison’s informal complaint motion.                   We dispense with

oral   argument    because      the    facts   and   legal     contentions    are

adequately    presented    in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                      DISMISSED




                                         2